Citation Nr: 0013418	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic paranoid schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the right foot, to include callosities, corns 
and plantar warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that, in October 1999, the veteran withdrew 
his request for a personal hearing.  

The Board also notes that, in February 1997, the veteran 
filed a claim of entitlement to service connection for 
callosities of the feet, using the plural form. There has not 
been a rating decision on the issue of entitlement to service 
connection for callosities of the left foot, which is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A rating decision in December 1993 denied the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder.

2.  The additional evidence presented since the December 1993 
rating decision, which consists of evidence of current 
psychiatric treatment, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  A rating decision in August 1992 denied a claim of 
entitlement to service connection for callosities, right 
foot.

4.  The additional evidence presented since the August 1992 
rating decision, which includes evidence of periodic 
postservice treatment for calluses, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A December 1993 rating decision, denying the veteran's 
request to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  The evidence received since the December 1993 decision is 
not new and material, and the veteran's claim for service 
connection for chronic paranoid schizophrenia is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  An August 1992 rating decision, denying the veteran's 
claim of entitlement to service connection for callosities of 
the right foot, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

4.  The evidence received since the August 1992 decision is 
not new and material, and the veteran's claim for service 
connection for a disorder of the right foot, to include 
callosities, corns, and plantar warts, is not reopened. 
38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's service medical records 
are unavailable.  The RO repeatedly attempted to obtain those 
records from the National Personnel Records Center on a 
number of occasions, most recently in June 1997 and October 
1997.  Unfortunately, these efforts have been without 
success.  In such a case, VA's duty to provide reasons and 
bases for its findings and conclusions is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  


I.  Psychiatric Disorder

In March 1978, the RO denied a claim of entitlement to 
service connection for "a nervous condition", on the basis 
that the veteran had a personality disorder in service for 
which, as a developmental disorder, there was no entitlement 
to service connection under the law.  In July 1983, the RO 
essentially reopened the claim but denied service connection 
on the grounds that there was no competent evidence of a 
nexus between the veteran's period of service and paranoid 
schizophrenia diagnosed after service.  The Board, in March 
1991, denied reopening the veteran's claim, on the basis that 
additional evidence of postservice psychiatric treatment did 
not constitute new and material evidence.  The RO, in 
December 1993, denied reopening the claim on the same basis.  
The veteran was notified of the RO's decision in December 
1993, but no timely appeal was filed and the decision became 
final.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302 
(1999); Person v. Brown, 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  
"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).
 
The Board notes that, at the time of the March 1978 and July 
1983 rating decisions, the evidence of record included the 
veteran's service medical records, which, it appears, have 
since been misplaced.  Review of those rating decisions 
indicates that the service medical records revealed that the 
veteran had been diagnosed with a personality disorder in 
service but not an acquired psychiatric disorder.  At the 
time of the most recent denial in December 1993, the evidence 
of record consisted of the following: VA treatment records 
from May 1979 to April 1993, showing periodic psychiatric 
inpatient and outpatient treatment, with the earliest 
diagnosis of chronic paranoid schizophrenia occurring in 
January 1982; a January 1978 VA psychiatric examination 
report which contained a diagnosis of adult situational 
reaction; and an April 1990 VA examination report which 
contained a diagnosis of schizophrenic disorder, paranoid 
type, chronic.

Since December 1993, the veteran has submitted evidence of VA 
psychiatric treatment from April 1979 to December 1996, and a 
May 1997 VA examination report, which contains a diagnosis of 
chronic paranoid schizophrenia.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
denied the claim in July 1983 on the grounds that there was 
no competent evidence of a nexus between the veteran's period 
of service and paranoid schizophrenia diagnosed after 
service.  Since that decision, the veteran has repeatedly 
presented evidence showing postservice treatment for paranoid 
schizophrenia, and such evidence has been found not to 
constitute new and material evidence by the Board, in March 
1991, and the RO, in December 1993.

The evidence received since December 1993 still does not 
establish a nexus between the veteran's current psychiatric 
disorder and service.  The treatment records and VA 
examination records are cumulative of evidence previously of 
record which established that the veteran had, and still has, 
an acquired psychiatric disorder.  This evidence, whether by 
itself or in connection with evidence already of record, is 
not so significant that it must be considered to fairly 
decide the merits of the veteran's claim, because it does not 
tend to prove that the onset of schizophrenia was during the 
veteran's period of active service.  Accordingly, the Board 
concludes that new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include chronic paranoid schizophrenia.

II.  Disorders of the Right Foot

A rating decision in August 1992 denied service connection 
for callosities of the right foot, on the basis that there 
was no evidence of service incurrence or aggravation of 
callosities, and the earliest medical documentation of the 
disorder was not until 1981.  While the RO did not explicitly 
address the issue of whether there was a nexus between a 
current disorder and service, the Board notes that the 
medical evidence did not contain a medical opinion relating 
postservice calluses and plantar warts to service.  The Board 
notes further that, at the time of the rating decision, the 
veteran's service medical records were missing and thus there 
was no evidence of a medical finding of right foot 
callosities during service.  The veteran was notified of the 
RO's decision in October 1992, and filed a notice of 
disagreement in November 1992.  No timely substantive appeal 
was filed, however, and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302; Person, 5 
Vet. App. at 450.  

At the time of the August 1992 rating decision, the evidence 
of record consisted of VA treatment records from October 1981 
showing a diagnosis of multiple callosities of the right 
fourth metatarsal head.  Since August 1992, the evidence has 
consisted of VA treatment records showing treatment for 
calluses on numerous occasions between December 1981 and 
March 1993, and a May 1997 VA examination report which noted 
an impression of calluses on both feet.  The examiner in May 
1997 found that calluses on both feet were "a very minor 
problem" and the corns were not caused by service; even if 
they had first appeared in service, they should have gone 
away at that time with a change of shoes.  The examiner in 
May 1997 did not relate the impression of current calluses to 
the veteran's period of active service.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
denied the claim in August 1992 on the basis that there was 
no competent evidence of service incurrence or aggravation of 
calluses.  The evidence received since August 1992 does not 
establish a nexus between the veteran's current calluses and 
service.  The treatment records and VA examination report are 
cumulative of evidence previously of record, which 
established that, in postservice years, the veteran had, and 
still has, calluses of the right foot.  This evidence, 
whether by itself or in connection with evidence already of 
record, is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the veteran's claim of 
entitlement to service connection for disorders of the right 
foot, to include callosities, corns and plantar warts.  



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for chronic 
paranoid schizophrenia, the appeal on that issue is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for disorders of 
the right foot, to include callosities, corns and plantar 
warts, the appeal on that issue is denied.


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

